Citation Nr: 1043567	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar 
spine disability.

2.  Entitlement to a rating in excess of 30 percent prior to 
January 12, 2010 for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, that denied the benefits sought on appeal.

A March 2010 rating decision increased the rating from 30 percent 
to 100 percent for the appellant's service-connected PTSD, 
effective January 12, 2010.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In addition, the Board observes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for TDIU is part of 
an increased rating claim when such claim is raised by the 
record.  In the January 2010 VA PTSD examination, the VA examiner 
opined that the appellant is unable to maintain gainful 
employment due to his service-connected PTSD.  Even though he has 
not appealed the TDIU issue, the Court held in Rice that when the 
issue is raised by the evidence of record, the Board must 
adjudicate the issue as part of the claim for an increased 
rating.  As such, the issue is properly before the Board.


FINDINGS OF FACT

1.  The appellant's lumbar spine disability is manifested by 
forward flexion limited to no less than 60 degrees, and a 
combined range of motion of the thoracolumbar spine of no more 
than 240 degrees.  There is objective evidence of an abnormal 
gait and muscle spasms.  However, there is no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait or 
spinal contour.  It has not been productive of any incapacitating 
episodes within the past 12 months.  Ankylosis associated with 
the service-connected lumbar spine disability has not been shown.

2.  The appellant's lumbar spine disability is manifested by 
neurological impairment of the right lower extremity, which 
approximates no more than mild incomplete paralysis of the 
sciatic nerve.

3.  The appellant's lumbar spine disability is not productive of 
bowel or bladder impairment.

4.  Prior to January 12, 2010, the appellant's PTSD was 
manifested by occupational and social impairment with occasional 
decrease in work efficiency and intermittent inability to perform 
occupational tasks with some social impairment, depressed mood, 
and sleep impairment, all resulting in mild to moderate 
impairment.

5.  The appellant has been totally unemployable due to his 
service-connected PTSD since January 12, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5237, 5242, 5243 (2010).

2.  The criteria for a separate rating of 10 percent, but not 
higher, for mild incomplete paralysis of the right lower 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, DC 8520 (2010).

3.  The criteria for a rating higher than 30 percent for PTSD, 
prior to January 12, 2010, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, DC 9411 (2010).

4.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities, 
as of January 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 12 (2000) (the law 
requires only that the Board address its reasons for rejecting 
evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of
evidence contained in the record; every item of evidence does not 
have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

TDIU

With respect to the claim of entitlement to a TDIU, that claim 
has been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on this claim is moot.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).
Lumbar Spine and PTSD
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the Court held that, upon 
receipt of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and to 
provide the claimant with notice of what evidence not previously 
provided will help substantiate his claim.  19 Vet. App. 473 
(2006); see also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, VA must notify the claimant of 
what is required to establish service connection and that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection is awarded.

With regard to the appellant's claim for an increased disability 
rating for service-connected PTSD and a lumbar spine disability, 
the law requires VA to notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in severity 
of the disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded sub nom. See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must 
be notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of medical 
and lay evidence that the appellant may submit (or ask the VA to 
obtain) that are relevant to establishing his entitlement to 
increased compensation.  However, the notice required by section 
5103(a) need not be specific to the particular appellant's 
circumstances; that is, VA need not notify an appellant of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular appellant's daily life.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, the appellant submitted a claim for an increased 
rating for his lumbar spine disability and PTSD in April 2007.  
The appellant was sent a letter later in April 2007, which stated 
that, to substantiate a claim for increased compensation, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded sub nom.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The April 2007 notice also provided examples of the types of 
medical and lay evidence that the appellant may submit (or ask 
the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, the 
appellant was informed in the letter of types of evidence that 
might show such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.  These notice requirements were 
provided before the initial adjudication of the claims in July 
2007, and therefore there was no defect with regard to the timing 
of the notice as to these requirements. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that the appellant was not informed until a 
letter sent in July 2008 that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  However, the appellant was given an opportunity to 
respond following this notice, the claims were subsequently 
readjudicated in a May 2008 Statement of the Case, and therefore 
any defect in the timing of the notice of this information was 
harmless. See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  A September 
2010 letter contained information about assigning effective 
dates.  See Dingess, 19 Vet. App. 473.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his appellate claims, as well as the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records, VA medical records, 
and records from the Social Security Administration (SSA) are in 
the file and no private medical records have been identified by 
the appellant.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant. See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant with appropriate VA examinations in 
May 2007 and April 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the appellant's service-connected lumbar spine disability and 
PTSD since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2010).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The May 2007 and April 2009 VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Increased Disability Ratings

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 
(2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2010).  Where an award of service connection for a 
disability has been granted and the assignment of an initial 
rating for that disability is disputed, separate ratings can be 
assigned for separate periods of time based on the facts found; 
in other words, the ratings may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  A disability may require re-
rating in accordance with changes in a Veteran's condition. It is 
essential, in determining the level of current impairment, that 
the disability be considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However where, as in 
this case, entitlement to compensation has already been 
established and an increase in the disability ratings is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that if VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased-rating claim has been pending.  Cf. McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that 
veteran had disability "at some point during the processing of 
his claim," satisfied service connection requirement for 
manifestation of current disability); see also Moore v. 
Nicholson, 21 Vet. App. 211, 216-217 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.


A.  Lumbar Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 
(2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2010).


With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
lumbar spine is considered a group of minor joints, ratable on a 
parity with a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  The criteria for rating 
traumatic arthritis in Diagnostic Code 5010 direct that the 
evaluation of arthritis be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1 (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).
The Board has rated the Veteran's lumbar spine disability under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such ratings involve consideration 
of the level of impairment of a Veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2010).

The Veteran's lumbar spine disability has been rated as 20 
percent disabling under Diagnostic Code 5237, which pertains to 
lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2010).  Other 
applicable codes include Diagnostic Code 5243, which pertains to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (2010).  The 
disability is rated using the same criteria for either diagnostic 
code.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease provides that a rating of 20 
percent is warranted where the evidence shows there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, but 
not greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A rating of 40 percent is warranted where 
forward flexion of the thoracolumbar spine is 30 degrees or less, 
or, for favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Finally, a rating of 100 percent 
is warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a (2010).

The criteria for Intervertebral Disc Syndrome in Diagnostic Code 
5243, permit rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2010).  The Incapacitating Episode Formula provides that a 
20 percent rating is warranted with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent rating is 
warranted with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  Finally, a 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).

Incapacitating episodes are defined as episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2010).

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, Plate V, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note 2 (2010).

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (5235), sacroiliac 
injury or weakness (5236), spinal stenosis (5238), 
spondylolisthesis or segmental instability (DC 5239), ankylosing 
spondylitis (5240), or spinal fusion (DC 5241).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in this case.

VA medical records dated in June 2006 reflect the appellant's 
complaints of chronic low back pain relieved by a TENS unit.  In 
November 2006, he complained of recurrent back pain principally 
on the left side with good pain control managed by Tramadol.  The 
appellant was assessed with chronic low back pain due to 
lumbosacral spine and bulging discs with secondary lumbar spasm 
mainly on the left ilio-lumbar area.  An April 2007 report 
reflects an assessment of low back pain and lumbar spondylosis.  
A May 2007 report indicates additional complaints of low back 
pain on the left side and mid-line.  On musculoskeletal 
examination, range of motion was intact with adequate muscle 
tone.

The appellant was afforded a VA spine examination in May 2007 at 
which time he complained of constant back pain with a fair 
response to Tramadol and acetaminophen.  He denied any history of 
hospitalization or surgery.  The appellant also denied any 
history of urinary incontinence, urgency, or frequency; fecal 
incontinence; erectile dysfunction; and numbness, paresthesias, 
or leg or foot weakness.  While the appellant denied any history 
of fatigue, he complained of decreased motion, stiffness, 
weakness, and spasms.  He also complained of constant low back 
pain rated a three out of ten on the pain scale that was mild in 
severity.  However, the appellant denied any radiation of pain.  
Flare-ups of his lumbar spine disability were moderate but weekly 
and were precipitated by bending forward, and prolonged walking 
and sitting.  Flare-ups were alleviated by medication and rest.  
The appellant denied any incapacitating episode during the past 
twelve-month period due to his lumbar spine disability.  
Objective abnormalities included spasms, pain with motion, and 
tenderness, but there was no evidence of atrophy, guarding, and 
weakness.  There was no evidence of muscle spasm, localized 
tenderness, or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour.  On examination, the appellant 
had an antalgic gait.

Range of motion of the thoracolumbar spine indicated 60 degrees 
flexion with pain at 50 degrees and normal extension, left and 
lateral flexion, and left and right lateral rotation with pain at 
30 degrees.  There was no additional loss of motion on repetitive 
use and Lasegue's sign was negative.  An October 2006 X-ray 
examination of the lumbosacral spine indicated degenerative 
changes and paravertebral muscle spasms.  It was noted that the 
appellant retired in February 1971 due to his age.  Diagnoses 
included lumbar paravertebral fibromyositis, thoracic 
paravertebral fibromyositis, degenerative spine disease of the 
thoracolumbar spine, and thoracic scoliosis.  The appellant's 
lumbar spine disability resulted in decreased mobility, affected 
lifting and carrying, and caused weakness or fatigue and pain.  
Due to constant pain, the appellant was restricted from physical 
activities, which caused him to be overweight and more sedentary.  
However, the lumbar spine disability had no effect on feeding; a 
mild effect on recreation, bating, and dressing; and a moderate 
effect on chores, shopping, and traveling.

VA medical records include a September 2007 physical therapy that 
reflects complaints of low and mid-back pain rated an eight out 
of ten on the pain scale.  There was tenderness of the thoracic 
and left paralumbar muscles, muscle spasms with induration, 
limited bilateral leg flexibility, and persistent pain affected 
which affected the appellant's quality of life.  The appellant 
was treated for mid and lower back pain, muscle spasms, thoracic 
dextroscoliosis, and bilateral lumbar radiculopathy.  An October 
2007 physical therapy report indicates persistent left paralumbar 
muscle spasms, tenderness and pain in the left S1J region.  In 
November 2007, the appellant indicated significant improvement in 
mid-back pain, but persistent low back pain rated a seven out of 
ten on the pain scale.

The appellant was afforded a VA spine examination in April 2009, 
at which time he presented with complaints of lumbosacral pain 
that radiated to the lower extremities rated a six out of ten on 
the pain scale for which he was taking Tramadol and Naproxen.  
The appellant complained of nine to ten flare-ups per month 
lasting several hours aggravated by bending forward, heavy 
lifting, and prolonged standing or ambulation.  The Veteran did 
not use any ambulatory devices and denied any unsteadiness, 
falls, or a history of hospitalization.  Range of motion testing 
of the thoracolumbar spine indicated normal forward flexion with 
pain in the last 10 degrees and a functional loss of 50 degrees 
due to pain; normal extension with pain in the last 10 degrees 
and a functional loss of 20 degrees due to pain; and normal left 
and right lateral flexion and rotation with pain in the last 10 
degrees and a functional loss of 10 degrees due to pain.  On 
repetitive motion, pain elicited no weakness or fatigue.  There 
was objective evidence of lumbosacral spasms and the appellant 
had an abnormal gait and limped from the left leg.  However, the 
appellant denied any incapacitating episodes in the past twelve 
months and was diagnosed with lumbar strain with left-sided 
radiculopathy.

The Board finds that the appellant is not entitled to a higher 
rating under the General Rating Formula, which provides that a 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or, for favorable 
ankylosis of the entire thoracolumbar spine.  On VA examination 
in May 2007, there was 60 degrees flexion of the thoracolumbar 
spine with normal extension, left and lateral flexion, and left 
and lateral rotation.  On VA examination in April 2009, there was 
normal flexion, extension, left and right lateral flexion, and 
left and right lateral rotation of the thoracolumbar spine.  
While the appellant's motion of the lumbar spine may be limited, 
that motion is limited to within a range of motion that warrants 
a 20 percent rating.  Accordingly, the Board finds that the 
competent medical evidence does not support a finding that the 
appellant is entitled to a rating in excess of 20 percent under 
the General Ratings Formula for Diseases of and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2010).

The Board also finds that the appellant is not entitled to a 
rating in excess of 20 percent based upon the diagnostic criteria 
pertaining to Intervertebral Disc Syndrome (IVDS).  Under the 
Formula for Rating IVDS Based on Incapacitating Episodes, a 40 
percent rating is warranted with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  On VA examination in May 2007 and 
April 2009, the appellant denied any incapacitating episodes 
during the past twelve-month period due to his lumbar spine 
disability.  Here, there is no objective evidence of periods of 
incapacitation that required bed rest and treatment prescribed by 
a physician.  Accordingly, the Board finds that the evidence does 
not show incapacitating episodes or prescribed bed rest by a 
physician in any year under consideration during the pendency of 
the appeal.

As the appellant is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the appellant is entitled to a higher rating based upon 
any combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA examination 
in May 2007, there was 60 degrees flexion of the thoracolumbar 
spine with normal extension, left and lateral flexion, and left 
and lateral rotation.  On VA examination in April 2009, range of 
motion of the thoracolumbar spine was normal.  There was no 
evidence of ankylosis in the treatment records or on VA 
examination.  Therefore, the Board finds that the requirements 
for a higher rating under the General Rating Formula, forward 
flexion of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, are not shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2010).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2010).
Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis, which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  
Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and 
Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  
38 C.F.R. § 4.124a (2010).

VA medical records dated in November 2006 are negative for any 
neurologic findings and a musculoskeletal examination indicated 
adequate muscle tone.  However, the appellant was assessed with 
lumbar spasm mainly on the left ilio-lumbar area.  On VA 
examination in May 2007, the appellant denied any radiation of 
lumbar spine pain and a sensory examination indicated normal 
vibration of the lower extremities.  However, pain, light touch, 
and position sense were 1/2.  Peripheral nerve and reflex 
examinations of the lower extremities were normal.  VA medical 
records dated in September 2007 indicate complaints of muscle 
spasms and bilateral lumbar radiculopathy.  In September 2007, 
the appellant received physical therapy to treat muscle spasms 
and bilateral lumbar radiculopathy.  On musculoskeletal 
examination, range of motion was intact with adequate muscle 
tone.  There was no gross motor and sensory deficit on neurologic 
examination.  An October 2007 physical therapy report indicates 
persistent left paralumbar muscle spasms, and persistent 
complaints of pain and tenderness in the left S1J region.  In 
November 2007, palpation of the spine indicated moderate to 
severe tenderness in the left inferior sacroiliac ligament with 
mild to moderate tenderness in the left trochanteric bursa 
region.  The assessment was a history of mid and left low back 
pain with clinical findings of muscle spasm and tender points in 
the left trochanteric bursitis with left inferior sacroiliac 
ligament tenderness.  The appellant received a left sacroiliac 
ligament injection with some improvement.  On VA examination in 
May 2009, the appellant denied numbness, weakness, bladder 
complaints, bowel complaints, and erectile dysfunction, but 
complained of numbness in the right leg.  Muscle spasm or 
guarding was not severe enough to result in an abnormal gait or 
spinal contour.  On sensory examination, pinprick sensation in 
the lower extremities was normal.  Reflexes were +2 and 
symmetrical in the legs with a positive Lasegue's sign in the 
left leg.  The appellant was diagnosed with clinical left-sided 
radiculopathy.

The Board finds that the objective medical evidence shows the 
appellant's radicular symptoms of the right lower extremity are 
intermittent in nature.  On VA examination in May 2007, the 
appellant denied any radicular pain from his lumbar spine.  In 
September 2007, the appellant underwent physical therapy for 
lumbar radiculopathy.  Physical therapy reports dated in October 
2007 and November 2007 indicate persistent left paralumbar muscle 
spasms and complaints of pain and tenderness in the left S1J 
region.  On VA examination in May 2009, pinprick sensation in the 
lower extremities was normal.  Reflexes were +2 and symmetrical 
in the legs with a positive Lasegue's sign in the left leg.  The 
appellant was diagnosed with clinical left-sided radiculopathy.  
Accordingly, the Board finds that the appellant is entitled to no 
more than a 10 percent rating for neurological manifestations of 
the right lower extremity radiculopathy under DC 8520.  The Board 
finds no evidence of organic changes, such as muscle atrophy or 
trophic changes that would warrant a higher rating.

While the appellant has been diagnosed with radiculopathy of the 
left lower extremity, a July 2007 rating decision granted service 
connection and assigned a 10 percent disability rating for 
peripheral neuropathy of the left leg associated with his 
service-connected diabetes mellitus, pursuant to DC 8520, 
effective April 10, 2007.  Accordingly, the appellant is not 
entitled to a separate rating for radiculopathy of the left lower 
extremity under DC 8520, in addition to the currently assigned 10 
percent rating under Diagnostic Code 8520 for peripheral 
neuropathy of the left lower extremity associated with his 
service-connected diabetes mellitus because doing so, in this 
case, would amount to impermissible pyramiding.  38 C.F.R. § 4.14 
(2010).
The Board has determined that the appellant is entitled to no 
more than a 20 percent disability rating under any of the spinal 
rating criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The Board 
has considered the appellant's complaints of flare-ups and pain, 
as well as all evidence of record related to limitation of 
motion, incoordination, fatigability, and pain on motion in 
determining that the preponderance of the evidence is against the 
appellant's claim of entitlement to an increased rating greater 
than 20 percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, 
the Board finds that there is no basis for assigning a rating in 
excess of 20 percent because the evidence does not show that the 
appellant has forward flexion of the thoracolumbar spine that is 
30 degrees or less, or, favorable ankylosis of the entire 
thoracolumbar spine, even considering any additional limitation 
due to pain or flare-ups.

The Board notes that the appellant does not claim, nor does the 
evidence reflect that he has lost time from work due to his 
lumbar spine disability.  Accordingly, the Board finds that the 
appellant's service-connected lumbar spine disability does not 
present such an unusual or exceptional disability picture at any 
time so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The objective medical evidence of record shows that 
manifestations of the appellant's service-connected lumbar spine 
disability do not result in a marked functional impairment in any 
way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2009).  
Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).


The Board recognizes the appellant's contention as to the 
severity of his lumbar spine disability.  Lay statements are 
considered to be competent evidence when describing the features 
or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  However, as a layperson, the appellant is not 
competent to provide an opinion requiring medical knowledge, such 
as whether the current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experiences.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the appellant's own assertions do 
not constitute competent medical evidence in support of an 
increased rating for a lumbar spine disability.

In sum, the weight of the credible evidence demonstrates that the 
orthopedic manifestations of the appellant's lumbar spine 
disability warrant no more than a 20 percent rating at any time 
during the pendency of this appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board further finds that the appellant is entitled to a separate 
rating of 10 percent, but no higher, for radiculopathy of the 
right lower extremity.  The Board has resolved all reasonable 
doubt in favor of the Veteran in making this decision.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  PTSD

The appellant's service-connected PTSD has been rated as 30 
percent disabling pursuant to Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating for the time period 
prior to January 12, 2010, requires:

Occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions and recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent disability evaluation requires:

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech that is intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; impaired 
impulse control, such as unprovoked irritability with periods of 
violence; spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and inability to establish 
and maintain effective relationships.

A 100 percent disability evaluation requires:

Total occupational and social impairment, due to symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Global Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See Richard 
v. Brown, 9 Vet. App. 266 (1996) citing the DSM-IV. Rating 
agencies are charged with the responsibility of being thoroughly 
familiar with DSM-IV in order to apply the general rating 
criteria for rating mental disorders.  See 38 C.F.R. § 4.130 
(2010).

As explained above, the Board will consider all of the evidence 
of record prior to the assignment of the 100 percent disability 
rating on January 12, 2010.  The evidence associated with the 
claims file prior to the January 12, 2010 assignment of the 100 
percent disability rating consisted of VA outpatient treatment 
records, VA examinations and lay statements.  VA must consider 
all the evidence of record to determine when an ascertainable 
increase occurred in the rated disability. See Hazan v. Gober, 10 
Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).

VA medical records dated from May 2006 to February 2009 are void 
of treatment for the appellant's service-connected PTSD.

The appellant was afforded a VA PTSD examination in May 2007, at 
which time it was noted that he had not undergone any 
hospitalizations for treatment of his PTSD.  Rather, the 
appellant's PTSD was treated with medication and therapy with a 
good response.  At that time, he complained of poor concentration 
and an impaired memory.  The appellant also reported frequent 
memories of his Vietnam experiences that interfered with his 
daily activities.  He complained of irritability and becoming 
verbally aggressive which he had learned to control better.  The 
appellant reported that he took medication to avoid hearing 
voices and to keep him from losing control.  He complained of 
impaired sleep and denied socializing and trusting others.  The 
appellant lived alone and went to the mall on weekdays.  He took 
care of birds, a cat, and some chickens and watched television.  
He denied any history of suicide attempts or violence or 
assaultiveness.  He reported that he had not worked since 1987 
and that he had worked as an insurance agent for the Social 
Security Administration for over sixteen years.

On examination, the appellant was clean and casually dressed.  
Speech was soft or whispered, clear, and coherent.  The appellant 
was cooperative and attentive with a constricted affect and 
depressed mood.  He was oriented times three with an unremarkable 
thought process and thought content.  He understood the outcome 
of his behavior.  Insight was appropriate, while sleep was 
impaired.  The appellant complained of persistent hallucinations, 
but there was no evidence of inappropriate behavior, obsessive or 
ritualistic behavior, panic attacks, homicidal thoughts, suicidal 
thoughts, episodes of violence, or problems with activities of 
daily living.  The appellant had good impulse control with an 
ability to maintain minimum personal hygiene.  Remote and recent 
memory was normal, while immediate memory was mildly impaired.  
The appellant also complained of poor concentration.  The 
examiner opined that the appellant's PTSD had a moderate 
impairment on his social and interpersonal functioning.  His PTSD 
was manifested by persistent re-experiencing of a traumatic 
event; persistent avoidance of stimuli including a markedly 
diminished interest or participation in significant activities, 
feeling of detachment or estrangement from others, and a 
restricted range of affect; impaired sleep; and irritability or 
outbursts, anger, and difficulty concentrating.  There was also 
evidence of marital, social, interpersonal, and occupational 
dysfunction.  With respect to mental competency, the Veteran was 
capable of managing his financial affairs.  He was diagnosed with 
PTSD and assigned a GAF score of 60.  The Veteran's prognosis for 
improvement of his psychiatric disability and functional status 
was poor.

According to the DSM-IV, a Global Assessment of Functioning (GAF) 
score of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or co- workers).  A GAF score of 
61 to 70 reflects some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful interpersonal relationships.

The Board finds that a rating in excess of 30 percent for the 
appellant's service-connected PTSD is not warranted at any time 
during the period under consideration.  
The medical evidence indicates a GAF score of 60, indicative of 
only moderate symptoms.  A VA examination in May 2007 indicates 
that the appellant had a constricted affect.  While mood was 
described as depressed, there was no evidence of panic attacks or 
difficulty with activities of daily living.  Thought process and 
thought content was unremarkable.  Although the evidence shows 
some disturbances of mood and a social impairment and a mild 
impairment of immediate memory, the evidence does not demonstrate 
that the Veteran had a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; or difficulty in 
understanding complex commands.  While the evidence reflects 
impairment of immediate memory, the evidence does not reflect any 
impairment of long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  Therefore, the Board 
finds that the evidence prior to January 12, 2010, does not 
support a rating greater than 30 percent because the appellant 
does not demonstrate most of the types of symptoms indicative of 
a higher rating.

The Board notes that on VA examination in May 2007, the Veteran 
indicated that he retired from employment in 1987 and on VA 
genitourinary examination in January 2009, he contended that he 
retired in 1987 due to his psychiatric disability.
However, the Board finds that the evidence does not show that the 
appellant's service-connected PTSD presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective 
medical evidence of record shows that manifestations of the 
appellant's service-connected PTSD do not result in a marked 
functional impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

The Board recognizes the appellant's contention as to the 
severity of his PTSD.  Lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
However, as a layperson, the appellant is not competent to 
provide an opinion requiring medical knowledge, such as whether 
the current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the appellant is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the appellant's own assertions do 
not constitute competent medical evidence in support of a rating 
in excess of 30 percent for PTSD during the period on appeal.



Accordingly, the Board finds that a rating in excess of 30 
percent is not warranted for the appellant's PTSD during the 
period on appeal.  The preponderance of the evidence is against 
the assignment of any higher rating for PTSD.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  TDIU

As noted above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the same 
time that an appellant is appealing a disability rating, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying
disability.  Id.  In this case, the Board finds that a claim for 
TDIU has been raised by the record.

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  As 
outlined above, the appellant is service-connected for PTSD and a 
disability rating of 100 percent has been assigned.  The 
appellant has also been granted a 100 percent disability rating 
for adenocarcinoma of the prostate, a 20 percent rating for 
lumbar paravertebral fibromyositis, and 10 percent disability 
ratings each for diabetes mellitus and peripheral neuropathy of 
the left lower extremity associated with diabetes mellitus.  As 
such, the appellant meets the percentage requirements set forth 
in 38 C.F.R. § 3.340.

The record demonstrates that upon VA examination in January 2010, 
the appellant was assigned a GAF score of 55.  Further, the VA 
examiner opined that the appellant is unable to work to keep a 
specific schedule or complete a normal workday at a gainful job 
due to PTSD symptomatology.  Based on the above evidence, the 
Board concludes that the appellant is entitled to TDIU benefits 
as of January 12, 2010, the date of his VA examination.

However, the preponderance of the evidence of record demonstrates 
that the appellant is not entitled to TDIU benefits prior to 
January 12, 2010.  While there is evidence of significant 
disability prior to this date, the evidence does not suggest that 
the appellant was totally unemployable prior January 12, 2010.  
While the record reflects that the appellant ceased working in 
1987, the medical evidence of record does not show that the 
appellant was unemployable solely due to his service-connected 
disabilities until January 12, 2010.  The appellant had been in 
receipt of disability benefits from the SSA since August 1988 and 
was totally and permanently disabled due to his psychiatric 
disorder per Social Security Disability guidelines.  However, the 
Board notes that a decision granting the appellant SSA benefits 
is not controlling in a VA claim decision.  Roberts v. Derwinski, 
2 Vet. App. 387 (1992) (the fact that SSA has ruled that a 
veteran is disabled, under SSA law, does not establish, in and of 
itself, that the veteran is permanently and totally disabled for 
purposes according to the laws and regulations governing VA).  
Accordingly, the evidence of record prior to January 12, 2010, 
does not suggest that the appellant was incapable of obtaining or 
maintaining gainful employment as a result of his PTSD.

Having afforded the appellant the full benefit of the doubt, the 
Board concludes that the appellant is entitled to TDIU benefits 
as of January 12, 2010, but no earlier.  See 38 U.S.C.5107(b) 
(West 2002).










ORDER

A rating in excess of excess of 20 percent for a lumbar spine 
disability, is denied.

A 10 percent rating, but not greater, for radiculopathy of the 
right lower extremity, pursuant to Diagnostic Code 8520, is 
granted.

A rating in excess of 30 percent prior to January 12, 2010, for 
PTSD, is denied.

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities, as of 
January 12, 2010, is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


